FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. December 8, 2010 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy Announces Pricing of Public Offering of Common Stock Salt Lake City, December 8, 2010 – FX Energy, Inc. (NASDAQ: FXEN) today announced that it has agreed to sell 1,500,000 shares of common stock in a public offering at $6.00 per share, resulting in gross proceeds of approximately $9.0 million.Pritchard Capital Partners, LLC, acted as sole placement agent for this offering. FX Energy intends to use the net proceeds from this offering for capital expenditures to accelerate planned exploration and development activities and construction of production facilities in our project areas in Poland.The financing is expected to close on or about December 13, 2010, subject to the satisfaction of customary closing conditions. The offering was conducted pursuant to FX Energy’s effective shelf registration statement previously filed with the Securities and Exchange Commission (“SEC”).This press release shall not constitute an offer to sell or the solicitation of an offer to buy, nor shall there be any sale of these securities, in any state in which such offer, solicitation, or sale would be unlawful prior to registration or qualification under the securities laws of any such state.Any offer will be made only by means of a prospectus, including a prospectus supplement, forming a part of the effective shelf registration statement.Copies of the final prospectus, including the prospectus supplement, can be obtained at the SEC’s website, www.sec.gov, or from Pritchard Capital Partners, LLC, 600 Travis Street, Suite 5210, Houston, TX 77002. About FX Energy FX Energy is an independent oil and gas exploration and production company with production in the US and Poland.The Company’s main exploration and production activity is focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is a direct analog to the Southern Gas Basin offshore England.The Company trades on the NASDAQ Global Market under the symbol FXEN.Website www.fxenergy.com. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements.Forward-looking statements are not guarantees.For example, exploration, drilling, development, construction or other projects or operations may be subject to the successful completion of technical work; environmental, governmental or partner approvals; equipment availability, or other things that are or may be beyond the control of the Company.Operations that are anticipated, planned or scheduled may be changed, delayed, take longer than expected, fail to accomplish intended results, or not take place at all. In carrying out exploration it is necessary to identify and evaluate risks and potential rewards.This identification and evaluation is informed by science but remains inherently uncertain.Subsurface features that appear to be possible traps may not exist at all, may be smaller than interpreted, may not contain hydrocarbons, may not contain the quantity or quality estimated, or may have reservoir conditions that do not allow adequate recovery to render a discovery commercial or profitable.Forward-looking statements about the size, potential or likelihood of discovery with respect to exploration targets are certainly not guarantees of discovery or of the actual presence or recoverability of hydrocarbons, or of the ability to produce in commercial or profitable quantities.Estimates of potential typically do not take into account all the risks of drilling and completion nor do they take into account the fact that hydrocarbon volumes are never 100% recoverable.Such estimates are part of the complex process of trying to measure and evaluate risk and reward in an uncertain industry. Forward-looking statements are subject to risks and uncertainties outside FX Energy’s control.Actual events or results may differ materially from the forward-looking statements.For a discussion of additional contingencies and uncertainties to which information respecting future events is subject, see FX Energy’s SEC reports or visit FX Energy’s website at www.fxenergy.com.
